        Case 2:19-cr-00117-JLR Document 128 Filed 07/06/21 Page 1 of 3




                                                             Honorable James Robart

                    UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,               )       No. CR19-117 JLR
                                        )
                           Plaintiff,   )       DEFENSE MOTION FOR
                 v.                     )       EVIDENTIARY HEARING ON
                                        )       DISMISSAL MOTION
                                        )
SHAWNA REID,                            )
                                        )
                          Defendant.    )
                                        )

      In aid of its pending motion to dismiss (dkt. #125), the defense moves for an

evidentiary hearing to determine the circumstances surrounding the audio

recording of Shawna Reid’s grand jury testimony.

      On July 2, 2021, the defense filed a motion to dismiss after learning the

previous day that the government possessed a tape recording of Shawna Reid’s

grand jury testimony. The tape recording had not been sent to the defense or even

revealed in violation of the mandatory requirements of FRCP 16(a) (iii) and the

local rules. When the government advised that the tape recording existed, it did

not state who made the recording or when the government became aware that the

recording existed. As of this writing, the government has not responded to the

motion to dismiss.
                                                                           Michael Nance
                                                                         Attorney at Law
                                                                           P.O. Box 11276
                                                             Bainbridge Island, WA 98110
                                            1                              (206) 624-3211
        Case 2:19-cr-00117-JLR Document 128 Filed 07/06/21 Page 2 of 3




      On July 5, 2021, in response to an inquiry sent the defense on July 4, 2021,

the prosecutors advised by email that the tape recording had been made by the

court reporter. The prosecutors also said that they had not listened yet to the audio

recording. On the afternoon of July 5, 2021, the defense was provided with a copy

of the audio recording.

      To better inform the court and the defense, a hearing would illuminate the

reason for the recording, the person(s) authorizing the recording, the time when the

government first learned of it, reasons why the defense was not informed of the

recording until July 1, 2021, and all other matters pertaining to the actions of the

government concerning its discovery obligations.

      Respectfully submitted this 6th day of July, 2021.



                                        /s/ Michael Nance WSBA #13933
                                        /s/ Robert Gombiner, WSBA #16059
                                        Attorneys for Shawna Reid




                                                                            Michael Nance
                                                                          Attorney at Law
                                                                            P.O. Box 11276
                                                              Bainbridge Island, WA 98110
                                          2                                 (206) 624-3211
         Case 2:19-cr-00117-JLR Document 128 Filed 07/06/21 Page 3 of 3




                                   Certificate of service

       I hereby certify that on the 6th day of July, 2021, I electronically filed the

foregoing with the clerk of the court using the CM/ECF system. Notice of this filing will

be sent electronically to counsel for other parties of record.


                                           /s/ Michael Nance




                                                                                  Michael Nance
                                                                                Attorney at Law
                                                                                  P.O. Box 11276
                                                                    Bainbridge Island, WA 98110
                                              3                                   (206) 624-3211
